     Case 9:19-bk-11573-MB          Doc 183 Filed 09/12/19 Entered 09/12/19 14:57:37                  Desc
                                     Main Document     Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.



Signed September 12, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________
                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

     ------------------------------------x
     In re:                              :
                                         :                          Chapter 11
     HVI CAT CANYON, INC.,               :
                                         :                          Case No. 19-32857 (HDH)
     Debtor.                             :
     ------------------------------------x

                             ORDER GRANTING TRANSFER OF VENUE


             Pursuant to 28 U.S.C. §§ 1404, 1408, 1412 and Rule 1014 of the Federal Rules of

     Bankruptcy Procedure, and for the reasons stated on the record at the hearing on September 10,

     2019, the Court finds that it is appropriate to transfer the venue of this case to the Central District

     of California, Northern (Santa Barbara) Division. It is therefore

             ORDERED this case is transferred to the United States Bankruptcy Court for the Central

     District of California, Northern (Santa Barbara) Division; and it is further

             ORDERED that the Clerk of the United States Bankruptcy Court for the Northern District

     of Texas is authorized and directed to take all actions necessary to effectuate the transfer of this
Case 9:19-bk-11573-MB        Doc 183 Filed 09/12/19 Entered 09/12/19 14:57:37               Desc
                              Main Document     Page 2 of 5


case to the United States Bankruptcy Court for the Central District of California, Northern (Santa

Barbara) Division immediately.



                                         ### End of Order ###

Agreed as to form only:

SNOW SPENCE GREEN LLP

By: /s/ Ross Spence
Ross Spence
State Bar No. 18918400
Email: ross@snowspencelaw.com
Carolyn Carollo
State Bar No. 24083437
Email: carolyncarollo@snowspencelaw.com
2929 Allen Parkway, Suite 2800
Houston, TX 77019
Telephone: (713) 335-4800
Telecopier: (713) 335-4848
ATTORNEYS FOR COUNTY OF SANTA BARBARA,
CALIFORNIA HARRY E. HAGEN, AS
TREASURER-TAX COLLECTOR OF
THE COUNTY OF SANTA BARBARA, CALIFORNIA
AND THE SANTA BARBARA COUNTY AIR
POLLUTION CONTROL DISTRICT


SPENCER FANE LLP

By: /s/ Eric M. Van Horn
Eric M. Van Horn
Texas Bar No. 24051465
2200 Ross Avenue, Suite 4800 West
Dallas, TX 75201
Tel: (214) 750-3610
Fax: (214) 750-3612
Email: ericvanhorn@spencerfane.com
ATTORNEYS FOR BUGANKO, LLC




                                                2
Case 9:19-bk-11573-MB       Doc 183 Filed 09/12/19 Entered 09/12/19 14:57:37   Desc
                             Main Document     Page 3 of 5


Xavier Becerra
Attorney General of California
Christina Bull Arndt
Supervising Deputy Attorney General

/s/ Mitchell E. Rishe
Mitchell E. Rishe
Deputy Attorney General
ATTORNEYS FOR CALIFORNIA DEPARTMENT OF CONSERVATION,
DIVISION OF OIL, GAS, AND GEOTHERMAL RESOURCES


ROSS & SMITH, PC

/s/ Judith W. Ross
Plaza of the Americas
700 N. Pearl Street, Suite 1610
North Tower
Dallas, TX 75201
(Main) 214-377-7879
(Direct) 214-377-8659
Judith.ross@judithwross.com
ATTORNEYS FOR THE CALIFORNIA STATE LANDS COMMISSION



O’MELVENY & MYERS LLP

/s/ Evan M. Jones
400 South Hope Street, 18th Floor
Los Angeles, CA 90071-2899
Telephone: (213) 430-6000
Facsimile: (213) 430-6407
E-mail: ejones@omm.com

and

GIBSON DUNN
Olivia Adendorff
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201
Telephone: (214) 698-3100
Facsimile: (214) 571-2900
ATTORNEYS FOR UBS AG, LONDON BRANCH




                                          3
Case 9:19-bk-11573-MB    Doc 183 Filed 09/12/19 Entered 09/12/19 14:57:37   Desc
                          Main Document     Page 4 of 5


QUINN EMANUEL URQUHART &
SULLIVAN, LLP

By: /s/ Patricia B. Tomasco
Patricia B. Tomasco
State Bar No. 01797600
Devin van der Hahn
State Bar No. 24104047
711 Louisiana, Suite 500
Houston, Texas 77002
Telephone: 713-221-7000
Facsimile: 713-221-7100
Email: pattytomasco@quinnemanuel.com
       devinvanderhahn@quinnemanuel.com
-and-

Peter Calamari
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: 212-849-7000
Facsimile: 212-849-7100
Email: petercalamari@quinnemanuel.com
ATTORNEYS FOR GIT, INC



WELTMAN & MOSKOWITZ, LLP

By: /s/ Richard E. Weltman
RICHARD E. WELTMAN
270 Madison Avenue, Suite 1400
New York, New York 10016
(212) 684-7800
PROPOSED ATTORNEYS FOR DEBTOR/DEBTOR IN POSSESSION




                                          4
Case 9:19-bk-11573-MB       Doc 183 Filed 09/12/19 Entered 09/12/19 14:57:37   Desc
                             Main Document     Page 5 of 5


PACHULSKI STANG ZIEHL & JONES LLP

/s/Robert J. Feinstein
Robert J. Feinstein, Esq. (admitted pro hac vice)
Steven W. Golden, Esq. (TX Bar No. 240996681)
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777

Jeffrey N. Pomerantz, Esq. (admitted pro hac vice)
Maxim B. Litvak, Esq. (TX Bar No. 24002482)
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
PROPOSED COUNSEL TO THE
OFFICIAL COMMITTEE OF UNSECURED CREDITORS




                                               5
